t c memo united_states tax_court carl l henn and ebugenia t henn petitioners v commissioner of internal revenue respondent docket no filed date br martin davidoff for petitioners rodney j bartlett and timothy s sinnott for respondent memorandum opinion dinan special_trial_judge respondent determined that petitioners are liable for additions to tax for taxable_year under sec_6653 and in dollar_figure and percent of the interest unless otherwise indicated section internal_revenue_code in effect for the respective amounts of due on a dollar_figure deficiency references are to the the year in issue and all - - rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioners are liable for the additions to tax for negligence under sec_6653 as determined by respondent in the notice_of_deficiency and whether petitioners are liable for an addition_to_tax for a substantial_understatement of tax under sec_6661 as asserted by respondent in his answer to the amended petition ’ background some of the facts have been stipulated and are so found the stipulations of fact and those attached exhibits which were admitted into evidence are incorporated herein by this reference petitioners resided in new brunswick new jersey on the date the petition was filed in this case petitioner husband petitioner earned an undergraduate business degree from northwestern university an m b a from harvard business school and a master of arts degree in international economic relations from george washington ‘in the petition petitioners argued that the notice_of_deficiency was issued beyond the statute_of_limitations the notice is invalid due to the fact that the commissioner failed to make a determination after an examination of facts particular to petitioners’ case and the commissioner failed to allow petitioners their appeal rights within the internal_revenue_service petitioners concede the first issue petitioners did not address the remaining issues in their briefs and we therefore consider them to have been abandoned and need not address them here university he also attended an advanced management program at harvard following the completion of his degree there as well as postgraduate courses in economics at the university of california at berkeley petitioner’s primary career path was in the united_states navy among other duties petitioner was responsible for various budgetary financial and accounting matters and spent time as an instructor in management economics and international affairs at the industrial college of the armed_forces after retiring from the navy and from a subsequent financially related career at american standard petitioner began working for e f hutton in while there he participated in a 3-month investment training course for brokers he earned certification as a certified financial planner and was licensed by approximately insurance_companies for work related to annuities and life_insurance products around while petitioner was employed by american standard he learned of jojoba as an investment opportunity in the following years petitioner learned more about jojoba by word of mouth and by reading articles concerning it near or prior to the time petitioner joined e f hutton in he invested in jojoba research partners of newport beach california the partnership a colleague had recommended petitioner contact the partnership’s general_partner robert e cole petitioner discussed the partnership with mr cole on several occasions via q4e- telephone but he did not discuss it with anyone other than those who recommended the investment and those who were involved with it the partnership was formed on date at this time petitioner had investments in stocks bonds mutual funds real_estate and other partnership ventures petitioner received and read a private_placement memorandum dated date relating to his investment in the partnership prefatory material in the memorandum contained the following caveats prospective investors are cautioned not to construe this memorandum or any prior or subsequent communications as constituting legal or tax_advice investors are urged to consult their own counsel as to all matters concerning this investment no representations or warranties of any kind are intended or should be inferred with respect to the economic return or tax advantages which may accrue to the investors in the units bach purchaser of units herein should and is expected to consult with his own tax advisor as to the tax aspects in a section entitled use of proceeds an estimation of various expenditures the memorandum stated that approximately percent of the capital contributions from the partners would be allocated to the research_and_development contract regardless of the total amount of the contributions the only other expenses were to be organizational costs and commissions one of the risk factors listed for the investment contained the following discussion --- - federal_income_tax consequences an investment in the units involves material tax risks some of which are set forth below each prospective investor is urged to consult his own tax advisor with respect to complex federal as well as state and local income_tax consequences of such an investment c validity of tax deductions and allocations the partnership will claim all deductions for federal_income_tax purposes which it reasonably believes it is entitled to claim there can be no assurance that these deductions may not be contested or disallowed by the service such areas of challenge may include expenditures under the r d contract the service is presently vigorously auditing partnerships scrutinizing in particular certain claimed tax deductions counsel’ss opinion is rendered as of the date hereof based upon the representations of the general_partner counsel shall not review the partnership’s tax returns d deductibility of research_and_experimental_expenditures the general_partner anticipates that a substantial portion of the capital contributions of the limited partners to the partnership will be used for research_and_experimental_expenditures of the type generally covered by sec_174 of the code however prospective investors should be aware that there is little published authority dealing with the specific types of expenditures which will gualify as research or experimental expenditures within the meaning of sec_174 and most of the expenditures contemplated by the partnership have not been the subject of any prior cases or administrative determinations there are various theories under which such deductions might be disallowed or required to be deferred no ruling by the service has been or will be sought regarding deductibility of the proposed expenditures under sec_174 of the code -- - a section entitled tax aspects contains the following information concerning a legal opinion from outside counsel obtained by the general_partner the general_partner has received an opinion of counsel concerning certain of the tax aspects of this investment the opinion is available from the general_partner since the tax applications of an investment in the partnership vary for each investor neither the partnership the general_partner nor counsel assumes any responsibility for tax consequences of this transaction to an investor x the respective investors are urged to consult their own tax advisers with respect to the tax implications of this investment counsel has concluded the deductions which may be available to the partnership under sec_174 research_and_development of the internal_revenue_code are dependent upon the acceptance by the internal_revenue_service or the courts of the partnership’s characterization of the transaction as a payment of research_and_development fees to the contractor finally the investor subscription agreement reguired a subscriber upon purchase of an interest to aver that he understands that an investment in the partnership is speculative and involves a high degree of risk there is no assurance as to the tax treatment of items of partnership income gain loss deductions of credit and it may not be possible for him to liquidate his investment in the partnership petitioner purchased five units in the partnership for cash of dollar_figure and a promissory note of dollar_figure petitioner made this investment in prior to the formation of the partnership on date on their joint federal_income_tax return petitioners claimed a loss of dollar_figure with respect to this investment in accordance with the schedule_k-1 partner’s share of income credits deductions etc which the partnership had provided to petitioner petitioners did not consult with any attorney or accountant with tax expertise prior to filing their return and they filed the return without the assistance of a return preparer relying on the return preparation instructions provided by the internal_revenue_service as the result of partnership level proceedings concerning jojoba research partners this court ultimately entered a decision disallowing in full the partnership’s claimed ordinary_loss of dollar_figure for taxable_year this decision was based upon a stipulation by the partnership and the commissioner to be bound by the outcome of the case in which this court rendered our opinion in utah jojoba i research v commissioner tcmemo_1998_6 in that case we found that the utah jojoba i research partnership utah i was not entitled to a sec_174 a research or experimental expense deduction or a sec_162 a trade_or_business expense deduction because a utah i did not directly or indirectly engage in research or experimentation and bo the activities of utah i did not constitute a trade_or_business nor was there a realistic prospect of utah i ever entering into a trade_or_business id following the entry of the decision concerning the partnership respondent adjusted petitioners’ return by --- - disallowing their claimed share of the partnership loss dollar_figure respondent determined that the amount of tax required to be shown on petitioners’ return was dollar_figure and that there was a deficiency of dollar_figure for that year in the statutory_notice_of_deficiency which provides the basis for our jurisdiction in this case respondent determined that petitioners are liable for additions to tax for under sec_6653 and in the respective amounts of dollar_figure and percent of the interest due on the dollar_figure deficiency prior to issuing the notice_of_deficiency respondent did not make inquiries of petitioners concerning the proposed adjustments nor did respondent provide petitioners with an opportunity for an administrative appeal in his answer respondent has asserted that petitioners also are liable for an addition_to_tax under sec_666l1 a for a substantial_understatement of tax discussion burden_of_proof prior to trial petitioners moved to shift the burden of production in this case pursuant to sec_7491 the motion was denied in their brief petitioners argue that respondent bears the burden_of_proof with respect to the negligence issue because respondent’s determination in the notice_of_deficiency was determined in an arbitrary manner we need not revisit the --- - statutory argument or address the assertion that respondent’s determination was arbitrary who bears the burden_of_proof is immaterial because the record is sufficient to decide this case on the basis of a preponderance_of_the_evidence see eg 110_tc_189 ndollar_figure we note however that respondent does bear the burden_of_proof with respect to the substantial_understatement addition_to_tax because it was asserted for the first time in his answer rule a negligence sec_6653 imposes an addition_to_tax equal to percent of the underpayment_of_tax if any part of the underpayment is attributable to negligence or intentional disregard of rules or regulations sec_6653 provides for a further addition_to_tax equal to percent of the interest due on the portion of the underpayment attributable to negligence or intentional disregard of rules or regulations negligence is defined to include any failure to reasonably comply with the tax code including the lack of due care or the failure to do what a reasonable or ordinarily prudent person would do under the circumstances 196_f3d_147 3d cir quoting 902_f2d_380 5th cir affg tcmemo_1997_385 -- - the private_placement memorandum contained numerous warnings regarding the tax risks involved with the investment after making the investment regardless of these risks petitioners claimed a dollar_figure ordinary_loss for despite the fact that petitioner had only recently invested just dollar_figure in cash in the partnership this disproportionate and accelerated loss--along with the resulting substantial tax savings---should have been further warning to petitioners for the need to obtain outside advice regarding the propriety of the deduction despite these warnings petitioners did not seek such advice or conduct any other type of inquiry into the propriety of the deduction instead when it came time to complete their tax_return they relied on the schedule_k-1 given to them by the partnership in claiming a loss in an amount nearly triple that of their cash investment taking into account petitioner’s extensive background and ability to judge the merits of the investment as a whole it was negligent to have claimed this loss as a deduction based only on the schedule_k-1 and without further inquiry petitioners argue that the instructions for schedules k-1 provided by the internal_revenue_service required them to report the loss the instructions state that the individual taxpayer must treat partnership items consistent with the way the partnership treated the items on its filed return the instructions have further provisions dealing with errors on schedules k-1 as well as with the filing of statements to explain inconsistencies between the partnership’s return and the taxpayer’s return we find to be unreasonable any belief by petitioners that they were required_by_law to mechanically deduct a loss which was improper petitioners argue that they were not negligent under the standard set forth by the fifth circuit_court of appeals in 902_f2d_380 5th cir revg tcmemo_1988_408 in heasley the court found that the taxpayers---- who were moderate-income blue-collar investors with little prior investment experience--were to be held to a lower standard of due care when evaluating whether they were negligent in making an investment petitioners do not merit such a lower standard on the contrary petitioner’s excellent business education and extensive financial experience requires a higher standard see 60_tc_728 harvey v commissioner tcmemo_2001_16 consequently heasley is not applicable to the case at hand petitioners cite several cases for the proposition that taxpayers cannot be negligent where the relevant legal issue was unsettled or reasonably debatable petitioners however did not receive substantive advice concerning the deduction from anyone independent of the investment nor did they conduct their own investigation into the propriety of the deduction indeed likewise inapplicable is this court’s opinion in dyckman v commissioner tcmemo_1999_79 to which petitioners cite regarding the standard to be applied for taxpayers with a complete lack of sophistication in investment matters 108_f3d_234 9th cir 756_f2d_1430 9th cir affg in part and vacating in part 80_tc_34 hummer v commissioner tcmemo_1988_528 there is no indication that petitioners ever were aware of the nature of the purportedly uncertain legal issues involved petitioners may not rely upon a lack of warning as a defense to negligence where no reasonable investigation was ever made and where they were repeatedly warned of the relevant risks in the private_placement memorandum christensen v commissioner tcmemo_2001_185 robnett v commissioner tcmemo_2001_17 finally petitioners argue that they were not negligent because they relied on advice contained in the legal opinion referenced in the private_placement memorandum reasonable reliance on professional advice may be a defense to the negligence additions to tax 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd on another issue 501_us_868 the advice must be from competent and independent parties not from the promoters of the investment 94_tc_637 affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir affd without published opinion 956_f2d_274 9th cir 91_tc_524 according to the private_placement memorandum’s summary of the letter upon which petitioners claim reliance the letter -no copy of the opinion letter appears in the record and petitioners have not established that they ever received such a letter stated only the following as counsel’s opinion concerning a sec_174 deduction the deductions which may be available to the partnership under sec_174 research_and_development of the internal_revenue_code are dependent upon the acceptance by the internal_revenue_service or the courts of the partnership’s characterization of the transaction as a payment of research_and_development fees to the contractor it appears that counsel in fact expressed no opinion concerning the propriety of the deduction but instead merely stated that the partnership would take the deduction although it may have been reasonable if petitioners had overlooked certain minor details in the summary of the letter petitioners should have been alerted to the importance of this claimed deduction the memorandum clearly stated that approximately percent of the capital contributed to the partnership would be immediately expended under the research_and_development contracts among the various cautionary statements in the memorandum was a discussion concerning the risks involved in the partnership’s claiming a deduction with respect to this expense and the memorandum also specifically stated that no ruling would be requested by the partnership from the internal_revenue_service regarding this issue as support for a reliance defense petitioners cite the unpublished opinion of the court_of_appeals for the ninth circuit in balboa energy fund v commissioner 85_f3d_634 9th cir affg in part and revg in part sub nom without published opinion osterhout v commissioner tcmemo_1993_251 in that case the court found that it was reasonable for the taxpayers to have relied upon a tax opinion contained in a placement memorandum stating absent some evidence that would tell a prospective investor that the opinion of a reputable cpa or law firm should be suspect we find such reliance to be reasonable under the circumstances id because petitioners’ purported reliance does not even rest upon an expressed opinion concerning a critical issue balboa energy fund is inapposite to the present case furthermore considering petitioner’s extensive experience and the numerous statements found in the private_placement memorandum advising petitioners to consult outside counsel any reliance by petitioners on the opinion letter would nevertheless have been unreasonable under the circumstances of this case we sustain respondent’s determination that petitioners are liable for the sec_6653 and additions to tax for negligence substantial_understatement as a preliminary matter petitioners argue that respondent’s assertion of the substantial_understatement addition_to_tax is not timely however the parties agree--and the record supports the finding--that the notice_of_deficiency was issued prior to the running of the applicable_period of limitations see sec -- - a d once this court has jurisdiction pursuant to a timely issued notice_of_deficiency our jurisdiction allows us to redetermine the correct amount of the deficiency and any additions to tax--even in an amount greater than that determined in the notice of deficiency--so long as the secretary asserts a claim for the increase at or before the hearing of the case sec_6213 sec_6214 because respondent asserted a claim for the increased amount of the sec_6661 addition_to_tax prior to trial this court has jurisdiction to redetermine the correct amount thereof sec_6214 sec_6661 as amended by the omnibus budget reconciliation act of publaw_99_509 100_stat_1951 provides for an addition_to_tax of percent of the amount of any underpayment attributable to a substantial_understatement_of_income_tax for the taxable_year a substantial_understatement_of_income_tax exists if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 a generally the amount of an understatement is reduced by the portion of the understatement which the taxpayer shows is attributable to either the tax treatment of any item for which there was substantial_authority or the tax treatment of any item with respect to which the relevant facts were adequately disclosed on the return sec_6661 b b if an understatement is attributable to a tax - - shelter item however different standards apply first in addition to showing the existence of substantial_authority a taxpayer must show that he reasonably believed that the tax treatment claimed was more_likely_than_not proper sec_6661 b c ii second disclosure whether or not adequate will not reduce the amount of the understatement sec_6661 b c i the understatement_of_tax of dollar_figure on petitioners’ return is greater than dollar_figure and is greater than percent of the tax reguired to be shown on the return or dollar_figure consequently it is a substantial_understatement of tax sec_6661 a petitioners first argue that there was substantial_authority for claiming the loss substantial_authority exists when the weight of authorities supporting the treatment is substantial in relation to the weight of the authorities supporting contrary positions sec_1 b income_tax regs petitioners argue that at the time they claimed the loss no authority existed indicating that deducting the loss was improper lack of authority however necessarily cannot provide the substantial_authority required under the statute and regulations see eg hunt v commissioner tcmemo_2001_15 robnett v commissioner tcmemo_2001_17 petitioners also point to the ‘as a result of our findings discussed below we need not decide whether the tax_shelter provisions are applicable in this case tax opinion letter referenced in the private_placement memorandum however the memorandum and presumably the letter itself did not refer to any specific authority for deducting the loss based on the research and experimental expense deduction adequate_disclosure another defense to the substantial_understatement addition_to_tax may be made either in a statement attached to the return or on the return itself if in accordance with the reguirements of revproc_83_21 1983_1_cb_680 sec_1 b c income_tax regs petitioners did not attach such a statement to their return revproc_83_21 applicable to tax returns filed in lists information which is deemed sufficient disclosure with respect to certain items none of which are involved in this case if disclosure is not made in compliance with the regulations or the revenue_procedure adequate_disclosure on the return may still be satisfied if sufficient information is provided to enable the commissioner to identify the potential controversy involved schirmer v commissioner 89_tc_277 merely claiming the loss without further explanation as petitioners did in this case was not sufficient to alert respondent to the controversial sec_174 deduction of which the partnership loss consisted see eg hunt v commissioner supra robnett v commissioner supra -- - finally petitioners argue that they acted with reasonable_cause and in good_faith in claiming the loss sec_6661 c provides the secretary with the discretion to waive the sec_6661 addition_to_tax if the taxpayer shows he acted with reasonable_cause and in good_faith generally we review the secretary’s failure to waive the addition_to_tax for abuse_of_discretion 110_tc_189 the most important factor in determining whether a taxpayer acted with reasonable_cause and in good_faith generally is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability under the law sec_1 b income_tax regs for the same reasons we found petitioners to be negligent in claiming the reported loss as a deduction we find petitioners also lacked reasonable_cause for doing so consequently petitioners are not entitled to a waiver under sec_6661 and they are liable for the addition_to_tax under sec_6661 for a substantial_understatement of tax ’ ‘respondent stated in his answer that this addition_to_tax was in the amount of dollar_figure as respondent argued in his pre- trial memorandum and orally at trial this amount is incorrect the correct computation under the provisions of sec_6661 a results in an addition_to_tax of dollar_figure to reflect the foregoing decision will be entered for respondent for the increased additions to tax
